Citation Nr: 1041645	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-27 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the Veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38 of the United States Code 
(Montgomery G.I. Bill benefits).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from June 1999 to April 
2000.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared and testified at a Travel Board hearing held 
before the undersigned Veterans Law Judge in January 2009.  A 
copy of the transcript of this hearing has been associated with 
the claims file.

The Veteran's claim was previously remanded by the Board in 
October 2009 for additional development.  The Board notes that 
substantial compliance with the remand's instructions has been 
met given the decision herein to grant the benefit sought.


FINDINGS OF FACT

1.  The Veteran was separated from the U.S. Marines with service 
less than three years, but her separation was due to a mental 
condition (i.e., personality disorder) not considered a 
disability, not due to the Veteran's own willful misconduct, and 
that interfered with her performance of duty.

2.  The Veteran's less than honorable discharge is not a bar to 
her receipt of Chapter 30 educational benefits since her 
discharge from active duty meets one of the exceptions set forth 
in 38 C.F.R. § 21.7042(a)(5).


CONCLUSION OF LAW

The criteria for eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code (Montgomery GI Bill), have been met, subject to the 
payment of the difference between $1,200 and the $900 paid 
through reduction of basic pay.  38 U.S.C.A. §§ 3011, 5107(b) 
(West 2002); 38 C.F.R. § 20.7042 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the benefit sought on appeal.  
Thus, no discussion of VA's duty to notify and assist is 
necessary.

The Veteran contends that she has met the requirements for basic 
eligibility for educational assistance under Chapter 30, Title 
38, of the United States Code.  She does not dispute that she 
served less than her four year contracted term of service. 
Instead, she argues that her discharge meets one of the 
exceptions to the general rule for eligibility in that her 
discharge was due to a physical or mental condition that 
interfered with the performance of her duties and did not result 
from misconduct.
 
To be eligible for Chapter 30 benefits, an individual must have 
first become a member of the Armed Forces or first entered on 
active duty as a member of the Armed Forces after June 30, 1985.  
38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(1).  In this 
case the Veteran entered active duty in June 1999 and so the 
first requirement of 38 U.S.C.A. § 3011 and 38 C.F.R. § 
21.7042(a) is satisfied.  

The governing law specifies that an individual who, after June 
30, 1985, first becomes a member of the Armed Forces, may elect 
not to receive educational assistance under Chapter 30, Title 38, 
United States Code.  This election must be made at the time the 
individual initially enters active duty as a member of the Armed 
Forces.  An individual who makes such an election is not eligible 
for education assistance under Chapter 30, Title 38, United 
States Code.  38 U.S.C.A. § 3011(c)(1); 38 C.F.R. § 21.7042(f).  
The Veteran's MGIB form is in the claims file indicating she 
elected to enroll for MGIB benefits, so this requirement is met.

Further, the individual must also have served an obligated period 
of active duty.  In the case of an individual with an obligated 
period of service of three years or more, the individual must 
have completed at least three years of continuous active duty; or 
in the case of an individual whose initial obligated period of 
service is less than three years, served at least two years of 
continuous active duty.  38 C.F.R. § 21.7042(a)(2).  In addition, 
the individual must have been discharged with an "honorable" 
discharge.  38 U.S.C.A. § 3011(a)(3); 38 C.F.R. § 20.7042(a)(4).  
A "less than honorable" character of discharge (e.g., "under 
honorable conditions," "general," "bad conduct," or 
"undesirable") is not qualifying for Chapter 30.  See VA 
Adjudication Procedure Manual M22-4, Part V, 1.17(e) (April 19, 
2006).  

As the Veteran only served 10 months and 2 days continuously and 
was not discharged with an "honorable" discharge, the Veteran 
does not meet the basic eligibility requirements for Chapter 30 
benefits.  See 38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a).  

An alternative to meeting the aforementioned character of 
discharge requirement exists if the evidence shows that an 
individual is discharged or released from active duty for one of 
the following reasons:  (i) for a service-connected disability; 
(ii) for a medical condition which preexisted service on active 
duty and which VA determines is not service connected; (iii) 
under 10 U.S.C. 1173 (hardship discharge); (iv) for convenience 
of the government (A) after completing at least 20 continuous 
months of active duty of an obligated period of active duty that 
is less than three years, or (B) after completing 30 continuous 
months of active duty of an obligated period of active duty that 
is at least three years; (v) involuntarily for the convenience of 
the government as a result of a reduction in force, as determined 
by the Secretary of the military department concerned in 
accordance with regulations prescribed by the Secretary of 
Defense or by the Secretary of Transportation with respect to the 
Coast Guard when it is not operating as a service in the Navy; or 
(vi) for a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with the 
individual's performance of duty, as determined by the Secretary 
of each military department in accordance with regulations 
prescribed by the Secretary of Defense or by the Secretary of 
Transportation with respect to the Coast Guard when it is not 
operating as a service in the Navy.  38 C.F.R. § 21.7042(a)(5). 

The Veteran's current claim for entitlement to Chapter 30 
benefits was submitted in May 2008.  By letter issued in May 
2008, the RO denied the Veteran's claim on the basis that she did 
not receive an honorable discharge and had insufficient 
qualifying service because she did not serve at least 30 
continuous months on active duty.  The evidence of record at the 
time of the RO's decision showed that information from the 
Department of Defense indicated the Veteran served from June 2, 
1999, to March 30, 2000, and the reason for her separation was 
COG (convenience of the government), General UHC (under honorable 
conditions).  Based upon this evidence alone, the RO correctly 
determined that the Veteran did not have the requisite three 
years continuous service and her separation did not meet the 
"honorable discharge" requirement.  

However, the Veteran contends that she should receive benefits 
because she was discharged by reason of a personality disorder 
that interfered with the performance of her duties.  Thus, the 
Board finds that the critical question to consider with respect 
to the Veteran's eligibility for Chapter 30 benefits is whether 
or not she was released from active duty prior to completing her 
qualifying service under one of the exceptions in 38 C.F.R. 
§ 21.7042(a)(5).  After considering all the evidence, the Board 
finds that the exception under 38 C.F.R. § 20.7042(a)(5)(vi) has 
been met and the Veteran is entitled to eligibility for Chapter 
30 benefits.

The Board agrees that the evidence shows the Veteran was not 
discharged or released from active duty for a service-connected 
disability, for a non-service connected disability which 
preexisted service, for a hardship, or for the convenience of the 
government. 38 C.F.R. § 21.7042(a)(5)(i) through (v). 

However, in her statements and at her hearing before the Board in 
January 2009, the Veteran argued that she was discharged due to a 
mental/psychiatric condition diagnosed as a personality disorder.  
In the October 2009 remand, the Board noted that none of the 
Veteran's service records was on file and that these should be 
obtained.  On remand, these records were obtained, including the 
Veteran's DD214, which shows that she had active duty from June 
2, 1999, to March 30, 2000, (it is noted that a DD215 was issued 
changing the discharge dated to April 3, 2000) and character of 
service was "GENERAL (UNDER HONORABLE CONDITIONS).  Separation 
Authority was MARCORSEPMAN PAR 6203.3 and Separation Code was 
HFX1.  The Board notes that the separation authority and code 
used indicate separation was due to a personality disorder that 
was not a disability.  Narrative reason for discharge was 
"Personality Disorder."  

Although it does not appear that a full copy of the Veteran's 
service treatment records were obtained, the records received 
include a treatment record showing a January 2000 psychiatric 
admission of the Veteran for a "suicide attempt."  She reported 
she "freaked out today" and endorsed chronic thoughts of 
suicide which had been exacerbated since November 1999.  She also 
endorsed a subjective depressed mood, crying spells, decreased 
energy, problems initiating and maintaining sleep, fatigue, and 
irritability since joining the Marines.  She endorsed a chronic 
history of low self esteem, depressed mood, feelings of 
emptiness, impulsivity, and difficulty being alone.  She reported 
stressors including life in the Marines and the termination of a 
three year relationship.  She stated that she has been physically 
fatigued for months, and unable to keep up with the rest of her 
company with runs and PT, and she would become depressed when she 
was berated at her command for "not trying hard enough."  Her 
SGT reported that she had been a "disciplinary problem" at work 
since arriving at that command over the holidays: she received 
"office hours" for being UA once; she has shown up for work 
with purple-tinted hair; she has been noted to go out and party 
frequently starting at 1700, not returning to base until shortly 
before muster, then falling asleep during classes the next day; 
she had reportedly fallen asleep during the day even while 
standing in the back of the classroom.  The Veteran reported a 
history of physical and sexual abuse since very young, and 
endorsed a history of heavy alcohol use with a history of 
blackouts and increased tolerance.  

The conclusion was that she had a longstanding history of mood 
swings, tumultuous interpersonal relationships, substance abuse, 
impulsive behavior, and chronic suicide and had been unable to 
adapt to military life due to the incompatibility of her 
personality characteristics with the restrictive and structured 
environment in the U.S. Marine Corps.  The diagnostic assessment 
was alcohol abuse and borderline personality disorder.  
Expeditious administrative separation was strongly recommended on 
the following grounds:  The service member was not considered 
mentally ill, but did manifest a longstanding disorder of 
character and behavior that was of such severity as to interfere 
with serving adequately in the United States Marine Corps.  
Although not considered imminently suicidal or homicidal, this 
member was at continuing risk of doing harm to herself due to a 
history of impulsive and self-destructive behavior, a family 
history of completed suicide in her biological mother, and a 
history of alcohol abuse; because of this history, she was 
considered to be a high suicide risk.  In the opinion of the 
undersigning physician, the patient did not possess a severe 
mental disorder, and was considered competent.

An Administrative Remark from January 27, 2000, indicates the 
Veteran was counseled "concerning her diagnosed Mental Condition 
not a Disability; specifically, being found unsuitable for 
further service do (sic) to a Personality Disorder," and that 
she understood that because of her condition she would be 
processed for an Administrative Discharge.  A February 2000 
memorandum from the Veteran's Commanding Officer to the 
Commanding General, Marine Corps Air Ground Combat Center, 
demonstrates that she was being recommended for an administrative 
separation in accordance with paragraph 6203.3 by reason of 
Convenience of the Government, specifically for her Personality 
Disorder.  Character statements submitted by her Class Advisor 
and an Instructor clearly demonstrate the Veteran's personality 
disorder interfered with her ability to perform her duties 
because she had a bad attitude, had no motivation or drive, had a 
problem with taking orders and doing commands, and had failed to 
adapt to Marine life.

This evidence, read as a whole, clearly establishes that the 
Veteran was separated from service due to a mental condition 
(i.e., her personality disorder) that was not considered to be a 
disability nor was it due to her own willful misconduct, but 
which clearly interfered with her ability to perform her duties 
satisfactorily.  Thus, the Board finds that the exception set 
forth in 38 C.F.R. § 21.7042(a)(5)(vi) has been met, and the 
Veteran is eligible for Chapter 30 benefits.

As for the Veteran's less than honorable discharge, the Board 
does not find this a bar to the Veteran's eligibility.  A plain 
reading of 38 C.F.R. § 21.7042(a) clear demonstrates that the 
requirement of an honorable discharge is predicated on an 
individual completing the service requirements as subsection 
(a)(4) starts with "After completing the service requirements of 
this paragraph the individual must - " and each requirement sets 
forth the need for an honorable discharge.  Conversely subsection 
(a)(5) applies to individuals who do not meet the service 
requirements and makes no mention of the need for an honorable 
discharge.  Hence, the Board interprets the plain language of 
38 C.F.R. § 21.7042(a) to not require an honorable discharge when 
eligibility is based upon one of the exceptions set forth in 
subsection (a)(5).  Consequently, the Veteran's less than 
honorable discharge does not bar her eligibility to Chapter 30 
benefits.

For the foregoing reasons, the Board finds that eligibility for 
education assistance benefits under Chapter 30, Title 38 of the 
United States Code (Montgomery G.I. Bill benefits) is warranted.  

However, the Veteran's eligibility is still contingent upon her 
paying the $1,200 enrollment fee.  An individual who makes the 
election for Montgomery G.I. Bill benefits shall have his or her 
basic pay reduced by $1,200 in a manner prescribed by the 
Secretary of Defense.  38 C.F.R. § 20.7042(g)(4).  To the extent 
that basic pay is not so reduced before the individual's 
discharge or release from active duty, VA will collect from the 
individual an amount equal to the difference between $1,200 and 
the total amount of the reductions taken from the individual's 
base pay.  Id.  If the basic pay of an individual is not reduced 
and/or VA does not collect from the individual an amount equal to 
the difference between $1,200 and the total amount of the pay 
reductions, that individual is ineligible for educational 
assistance.  Id.  The evidence indicates, and the Veteran has 
conceded, that she has only paid $900 toward the enrollment fee.  
Thus, the Veteran's eligibility to receive educational assistance 
under Chapter 30 is contingent on her paying into VA the sum of 
$300, which is the difference between $1,200 and the $900 that 
has already been paid through pay reductions.

Furthermore, to the extent the Veteran has requested a refund of 
her contributions toward the Chapter 30 enrollment fee, the Board 
notes that VA has no authority to issue such a refund.  
Applicable law governing the reduction of basic pay for the 
purpose of participating in the Chapter 30 program specifies that 
the basic pay of any participant shall be reduced by $100 for 
each of the first 12 months that such individual is entitled to 
such pay and that any amounts by which the basic pay of an 
individual is reduced shall revert to the Treasury and shall not 
be considered to have been received or to be within the control 
of any such individual.  38 U.S.C.A. § 3011(b).  VA does not have 
any control over the monies collected from the Veteran's basic 
pay nor the statutory authority to return that money; rather, 
each specific branch of the Armed Forces is responsible for the 
restoration of funds.  Consequently, should the Veteran decide 
not to pay in the remaining $300 to complete her eligibility for 
Chapter 30 benefits, VA is not obligated to return the $900 
already paid to her, and she will be denied eligibility for 
Chapter 30 education benefits.


ORDER

Eligibility for educational assistance benefits under Chapter 30, 
Title 38 of the United States Code (Montgomery G.I. Bill 
benefits) is granted, subject to compliance with the provisions 
in 38 C.F.R. § 20.7042(g)(4) regarding payment of the difference 
between $1,200 and amount already received through reduction in 
basic pay.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


